DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brandon Stallman on 8/16/2021.
The application has been amended as follows: 
In claim 2, lines 5-6, “, in a third direction which is substantially perpendicular to both the first direction and second direction,” should be deleted.  
In claim 2, line 8, “in said third direction” should be deleted and --in a third direction, which is substantially perpendicular to both the first direction and the second direction-- should be inserted.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Following the applicant’s amendments to the claims on 06/09/2021 the best available art is the electric strike taught by Schnarr (US 7722097 B2).  Schnarr teaches a similar electric strike comprising a keeper pivoting around a first axis, a lock lever and a bearing element as asserted in the first office action.  However, following the examiners amendments Schnarr no longer teaches the contents of independent claim 1 because the lock lever of Schnarr (106) is slidably arranged in the electric strike and therefore does not pivot around a second pivot axis.     It would not have been obvious to one of ordinary skill in the art to modify the lock lever of Schnarr to pivot as that would change the entire function of Schnarr’s electric strike.  
Claims 2-4, 7-15 are allowable for depending upon claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.